DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/578,401 of DUTTA et al. for “IDENTIFYING CHANGES IN THE CONDITION OF A TRANSPORT” filed on January 18, 2022 has been examine.

Drawings
Drawings Figures 1A-7 submitted on January 18, 2022 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on January 18, 2022 and June 11, 2022 are being considered by the examiner. However, the prior arts that are lined though and crossed out are not considered by Examiner. Applicant should submit a copy of the Foreign Patent Documents and the Non Patent Literatures including a description of the relevance of the listed documents to the instant claimed limitation/s.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,227,490 B2. The difference between patented narrower claims 1-17 and the pending broader claims 1-20 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1-17 anticipate the broader claimed limitations of the instant application’s claims 1-20, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/578,401:
U.S. Patent No. 11,227,490 B2:

Claim 1: A system, comprising: a transport; and a server configured to: indicate potential damage to an interior of the transport, wherein the potential damage is stored in a temporary transport profile; compare the temporary transport profile to a transport condition profile that includes an initial condition of the transport to determine an actual damage to the interior of the transport; and deduct a rating of a user profile associated with the transport based on the actual damage.










Claim 2: The system of claim 1, wherein the server is configured to: indicate potential damage to an exterior body of the transport; identify an exterior transport body sensor that indicates a potential damage to an exterior body of the transport; store the potential damage indicator to the exterior body in the temporary transport profile; compare the temporary transport profile to the transport condition profile; and determine whether any damage to the exterior body has been damaged based on the comparison.

Claim 3: The system of claim 2, wherein the server is configured to: determine whether the potential damage has exceeded a threshold depression value; and indicate the transport is damaged when the threshold depression value is exceeded.

Claim 4: The system of claim 1, wherein the server is configured to perform at least one of: update the transport condition profile with the actual damage; and update the rating of the user profile.






Claim 5: The system of claim 4, wherein the server is configured to: create a user review comprising the deducted rating of a user profile associated with the updated transport condition profile.






Claim 6: The system of claim 1, wherein the server is configured to: responsive to the indication of the potential damage, retrieve a smart contract from a distributed ledger; and identify, from the smart contract, one or more sensors required to collect sensor data at the time of the potential damage.



Claim 7: The system of claim 6, wherein the server is configured to: create a blockchain transaction to identify whether the transport is damaged at the time of the potential damage, based on a comparison of indicated potential damage to one or more thresholds.

Claim 8: A method, comprising: indicating potential damage to an interior of a transport, wherein the potential damage is stored in a temporary transport profile; comparing the temporary transport profile to a transport condition profile that includes an initial condition of the transport to determine an actual damage to the interior of the transport; and deducting a rating of a user profile associated with the transport based on the actual damage.









Claim 9: The method of claim 8, comprising: indicating potential damage to an exterior body of the transport; identifying an exterior transport body sensor that indicates a potential damage to an exterior body of the transport; storing the potential damage indicator to the exterior body in the temporary transport profile; comparing the temporary transport profile to the transport condition profile; and determining whether any damage to the exterior body has been damaged based on the comparison.

Claim 10: The method of claim 9, comprising: determining whether the potential damage has exceeded a threshold depression value; and indicating the transport is damaged when the threshold depression value is exceeded.

Claim 11: The method of claim 8, comprising: updating the transport condition profile with the actual damage; and updating the rating of the user profile.






Claim 12: The sleepiness estimating device according to claim 11, wherein the auxiliary information acquirer acquires, as the taste information, meal history information of the person.





Claim 13: The system of claim 8, comprising: responsive to the indication of the potential damage, retrieving a smart contract from a distributed ledger; and identifying, from the smart contract, one or more sensors required to collect sensor data at the time of the potential damage.



Claim 14: The system of claim 13 comprising: creating a blockchain transaction identify whether the transport is damaged at the time of the potential damage, based on a comparison of indicated potential damage to one or more thresholds.

Claim 15: A computer-readable storage medium comprising instructions, that when read by a processor, cause the processor to perform: indicating potential damage to an interior of a transport, wherein the potential damage is stored in a temporary transport profile; comparing the temporary transport profile to a transport condition profile that includes an initial condition of the transport to determine an actual damage to the interior of the transport; and deducting a rating of a user profile associated with the transport based on the actual damage.









Claim 16: The computer-readable storage medium of claim 15. comprising: indicating potential damage to an exterior body of the transport; identifying an exterior transport body sensor that indicates a potential damage to an exterior body of the transport; storing the potential damage indicator to the exterior body in the temporary transport profile; comparing the temporary transport profile to the transport condition profile; and determining whether any damage to the exterior body has been damaged based on the comparison.

Claim 17: The computer-readable storage medium of claim 16, comprising: determining whether the potential damage has exceeded a threshold depression value; and indicating the transport is damaged when the threshold depression value is exceeded.

Claim 18: The computer-readable storage medium of claim 15, comprising: updating the transport condition profile with the actual damage; and updating the rating of the user profile.






Claim 19: The computer-readable storage medium of claim 18, comprising: creating a user review comprising the deducted rating of a user profile associated with the updated transport condition profile. 





Claim 20: The computer-readable storage medium of claim 15, comprising: responsive to the indication of the potential damage, retrieving a smart contract from a distributed ledger; and identifying, from the smart contract, one or more sensors required to collect sensor data at the time of the potential damage.



Claim 1: A system, comprising: a transport associated with at least one sensor; and a server communicably coupled to at least one sensor wherein the server: identifies a new condition of the transport at the time of a transport event based on data from the at least one sensor; compares the new condition to an initial condition of the transport, stored, in a retrieved transport condition profile; and determines the transport is damaged based on the compare; wherein an interior body sensor has indicated a potential damage to an interior transport body of the transport is identified; wherein a potential damage indicator in a temporary transport profile is stored; wherein the temporary transport profile to the transport condition profile is compared; and whether any damage to the interior transport body has been damaged based on the comparison is determined.

Claim 2: The system of claim 1, wherein the server is configured to: identify an exterior body sensor has indicated a potential damage to an exterior transport body of the transport; store a potential damage indicator in a temporary transport profile; compare the temporary transport profile to the transport condition profile; and determine whether any damage to the exterior transport body has been damaged based on the comparison.




Claim 3: The system of claim 2, wherein the server is configured to: determine whether the exterior transport body has exceeded a threshold depression value; and determine the transport is damaged when the threshold depression value is exceeded.

Claim 4: The system of claim 1, wherein the server is configured to: update the transportation condition profile with the new condition; determine whether to deduct a rating score of a user profile associated with the transport event based on the new condition; and automatically create a user review comprising the deducted rating score based on the new condition.

Claim 4: The system of claim 1, wherein the server is configured to: update the transportation condition profile with the new condition; determine whether to deduct a rating score of a user profile associated with the transport event based on the new condition; and automatically create a user review comprising the deducted rating score based on the new condition.

Claim 5: The system of claim 1, wherein the server is configured to: responsive to the identify of the transport event, retrieve a smart contract from a distributed ledger; and identify, from the smart contract, one or more sensors required to collect sensor data at the time of the transport event, and one or more thresholds used to identify whether the transport is damaged.

Claim 6: The system of claim 5, wherein the server is configured to: create a blockchain transaction to identify whether the transport is damaged at the time of the transport event based on a comparison of detected transport conditions to the one or more thresholds.

Claim 7: A method, comprising: identifying a new condition of a transport during a transport event based on sensor data; comparing the new condition to an initial condition of the transport, stored prior to the transport event, in a retrieved transport condition profile; and determining the transport is damaged based on the comparing; wherein an interior body sensor has indicated a potential damage to an interior transport body of the transport is identified; wherein a potential damage indicator in a temporary transport profile is stored; wherein the temporary transport profile to the transport condition profile is compared; and wherein whether any damage to the interior transport body has been damaged based on the comparison is determined.

Claim 8: The method of claim 7, further comprising: identifying an exterior body sensor has indicated a potential damage to an exterior transport body of the transport; storing a potential damage indicator in a temporary transport profile; comparing the temporary transport profile to the transport condition profile; and determining whether any damage to the exterior transport body has been damaged based on the comparison.




Claim 9: The method of claim 8, further comprising: determining whether the exterior transport body has exceeded a threshold depression value; and determining the transport is damaged when the threshold depression value is exceeded.

Claim 10: The method of claim 7, further comprising: updating the transportation condition profile with the new condition; determining whether to deduct a rating score of a user profile associated with the transport event based on the new condition; and automatically creating a user review comprising the deducted rating score based on the new condition.

Claim 10: The method of claim 7, further comprising: updating the transportation condition profile with the new condition; determining whether to deduct a rating score of a user profile associated with the transport event based on the new condition; and automatically creating a user review comprising the deducted rating score based on the new condition.

Claim 11: The method of claim 7, further comprising: responsive to identifying the transport event, retrieving a smart contract from a distributed ledger; and identifying, from the smart contract, one or more sensors required to collect sensor data during the transport event, and one or more thresholds used to identify whether the transport is damaged.

Claim 12: The method of claim 11, further comprising: creating a blockchain transaction identifying whether the transport is damaged during the transport event based on a comparison of detected transport conditions to the one or more thresholds.

Claim 13: A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: identifying a new condition of a transport during a transport event based on sensor data; comparing the new condition to an initial condition of the transport, stored prior to the transport event, in a retrieved transport condition profile; and determining the transport is damaged based on the comparing; wherein an interior body sensor has indicated a potential damage to an interior transport body of the transport is identified; wherein a potential damage indicator in a temporary transport profile is stored; wherein the temporary transport profile to the transport condition profile is compared; and wherein whether any damage to the interior transport body has been damaged based on the comparison is determined.

Claim 14: The non-transitory computer readable medium of claim 10, further comprising: identifying an exterior body sensor has indicated a potential damage to an exterior transport body of the transport; storing a potential damage indicator in a temporary transport profile; comparing the temporary transport profile to the transport condition profile; and determining whether any damage to the exterior transport body has been damaged based on the comparison.



Claim 15: The non-transitory computer readable medium of claim 14, further comprising: determining whether the exterior transport body has exceeded a threshold depression value; and determining the transport is damaged when the threshold depression value is exceeded.
Claim 16: The non-transitory computer readable medium of claim 13, further comprising: updating the transportation condition profile with the new condition; determining whether to deduct a rating score of a user profile associated with the transport event based on the new condition; and automatically creating a user review comprising the deducted rating score based on the new condition.

Claim 16: The non-transitory computer readable medium of claim 13, further comprising: updating the transportation condition profile with the new condition; determining whether to deduct a rating score of a user profile associated with the transport event based on the new condition; and automatically creating a user review comprising the deducted rating score based on the new condition.

Claim 17: The non-transitory computer readable medium of claim 13, further comprising: responsive to identifying the transport event, retrieving a smart contract from a distributed ledger; and identifying, from the smart contract, one or more sensors required to collect sensor data during the transport event, and one or more thresholds used to identify whether the transport is damaged.


In view of the above, since the subject matters recited in the claims 1-20 of the instant application was fully disclosed in and covered by claims 1-17 of U.S. Patent No. 11,227,490 B2, allowing claims 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2017/0148235 A1 of Yakub et al, discloses a system for a damage detection and notification system includes sensors disposed within the vehicle to detect impacts and/or other damage to the vehicle and cameras to capture images of the environment surrounding the vehicle. The example sensors are capable of detecting localized accelerations such as may be caused by an impact with another object such as a shopping cart or another vehicle. Each of the sensors and cameras communicate with a controller. The controller includes a transmitter for transmitting an alert and notification to a user indicative of damage to the vehicle. The alert notifies of the damage and also to a severity of the damage to the vehicle. Moreover, data from the vehicle including images of the environment around the vehicle can be transmitted to the operator remote from the vehicle to provide an indication of the severity and potential cause of the damage.

U.S. Publication No. 2014/0309805 A1 of Ricci, discloses a method and system for receiving sensor data from one or more vehicle sensors; identifying, from the sensor data, an identity of a user of a vehicle; determining, from the sensor data, if a user is not in compliance with a user vehicle operating term; and taking action if the user is not in compliance with a user vehicle operating term. Aspects of the above method include wherein the user vehicle operating term is at least one of a maintenance standard, a warranty requirement and a user operating restriction. Aspects of the above method include further comprising comparing the sensor data to at least one of vehicle maintenance standards, vehicle warranty requirements and user profile operating restrictions. Aspects of the above method include wherein the user is not in compliance with a user vehicle operating term if the comparison results in one or more characteristics of vehicle maintenance standards, vehicle warranty requirements and user profile operating restrictions not satisfied. Aspects of the above method include wherein the taking action comprises noticing a third party if the user is not in compliance with a user vehicle operating term. Aspects of the above method include wherein the third party is at least one of an insurance provider, warranty provider, authorized monitor and user. Aspects of the above method include further comprising updating a user profile database regarding the user vehicle not in compliance. Aspects of the above method include wherein the one or more vehicle sensors include an odometer, a tachometer, an oil level meter and an image sensor. Aspects of the above method include wherein the taking action comprises providing an alert. Aspects of the above method include wherein the providing an alert comprises a visual alert, an audio alert, emergency responder alert, and alert to an authorized monitor. Aspects of the above method include further comprising identifying the one or more characteristics of vehicle maintenance standards, vehicle warranty requirements and user profile operating restrictions not satisfied. Aspects of the above method include wherein the taking action comprises noticing a third party if the user is not in compliance with a user vehicle operating term. Aspects of the above method include further comprising receiving a query from a warranty provider if a user is not in compliance with a vehicle warranty requirement.

U.S. Patent No. 10,354,230 B1 to Hanson et al, discloses a system is disclosed comprising a mobile computing device located inside a vehicle involved in an accident. At the first notice of loss, the mobile computing device may operate an accident detection and recovery application that receives data collected using the mobile computing device and other sources. One or more accident characteristics may be determined associated with the accident. The accident characteristics and other information, such as received data, may be used to determine an amount of damage or potential damage associated with the accident. One or more server computers, such as a rental car data aggregator, a rental car prediction server, and/or a rental car rules engine, may collaborate and coordinate to determine a rental car credit amount associated with the accident. This rental car credit amount may correspond to the number of days required for repair of the damaged vehicle. The data collected and analyzed through the system may then be stored and updated in the rental car data aggregator for subsequent and repeated predictive analysis.

U.S. Patent No. 10,399,523 B1 to Christensen et al, discloses a method and system may identify vehicle collisions in real-time or at least near real-time based on statistical data collected from previous vehicle collisions. A user's portable computing device may obtain sensor data from sensors in the portable computing device and compare the sensor data to a statistical model indicative of a vehicle collision, where the statistical model includes sensor data characteristics which correspond to the vehicle collision. Each sensor data characteristic may have a threshold value, the portable computing device may compare a value for the sensor data characteristic to the threshold value. If the portable computing device identifies a vehicle collision based on the comparison, notifications may be sent to emergency contacts and/or emergency personnel to provide assistance to the user.

U.S. Publication No. 2015/0287130 A1 of Vercollone et al, discloses systems and methods for capturing and storing images that relate to the condition of a motor vehicle at two different times, e.g., the condition of a rental motor vehicle before it is removed from a rental agency and after it is returned to the agency. In some aspects, the systems and methods described herein can allow a rental agent to quickly capture the condition of a car with a time and location stamp to ensure that mileage, fuel level, and/or damage is recorded and stored for review and/or comparison with previous or later acquired images and review the images for charges to be assessed to the customer in an efficient and reliable manner. Although various aspects of the invention are discussed herein with reference to rental motor vehicles, the invention can have broader applicability, e.g., for use in valet services, rental of boats, motorcycles, etc.

U.S. Publication No. 2017/0278194 A1 of MacNeille et al, discloses a vehicle damage detector includes: a vehicle with a motor, a suspension, a wheel, a sensor configured to report a suspension displacement; processor(s) configured to: estimate existing suspension damage based on the reports, project marginal future suspension damage based on a route and the existing suspension damage, calculate a marginal decrease in vehicle value from taking the projected route.

U.S. Publication No. 2018/0286145 A1 of Lindelof, discloses a method for automatically assessing performance of a driver (110) of a vehicle (100) for a particular trip, wherein current driving data sets, comprising basic driving data are repeatedly read from the vehicle, which method comprises the steps a) collecting previous-trip driving data sets, comprising instantaneous vehicle energy consumption, for different previous trips, different drivers and different vehicles; b) for each of said current-trip driving data sets, selecting a corresponding previous-trip data set; c) calculating the value of said second trip performance parameter based upon the respective values of a first trip performance parameter for each of said selected previous-trip driving data sets, which first trip performance parameter is calculated for the previous-trip data set in question as a relative trip performance of the previous-trip data set in question in relation to the trip during which the previous-trip data set was observed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						September 24, 2022           Primary Examiner, Art Unit 2685